Lord, J.
The instructions which the defendants asked were properly refused. The request was based upon the belief by the jury of certain facts, entirely independent of all other facts and influences. Amid a mass of testimony, it is not the right of *19a party to have instructions given based upon one or several of the facts as if there were no other facts in the case, which may be essentially modified or controlled by other evidence. The existence of the facts upon which the request for instructions was made is consistent with either the guilt or the innocence of the defendants. The presiding judge gave full, accurate ard appropriate instructions upon the whole subject, embracing as well the facts stated in the defendants’ prayer for instruction as all the other facts of the case. The exceptions must therefore be overruled, and the case stand in the Superior Court for such judgment, if any, as that court is authorized to render.

Exceptions overruled.